Opinion issued August 11, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-16-00033-CV
                             ———————————
                    STEPHEN D. DIFERRANTE, Appellant
                                          V.
                    GEORGE WESLEY BRUNER, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Case No. 1068375


                           MEMORANDUM OPINION

      Appellant, Stephen D. Diferrante, has neither established indigence, nor paid,

or made arrangements to pay, the fee for preparing the clerk’s record. See TEX. R.

APP. P. 20.1 (listing requirements for establishing indigence), 37.3(b) (allowing

dismissal of appeal if no clerk’s record filed due to appellant’s fault). To proceed in
the appellate court without payment of costs, an appellant must file an affidavit of

indigence in the trial court with or before the notice of appeal and the affidavit must

be in compliance with the requirements of Rule 20.1(b). See TEX. R. APP. P.

20.1(a)(2), (b). The previous filing of an affidavit of indigence in the trial court does

not meet the requirement of Rule 20.1. See id. at 20.1(c)(1). After being notified

that this appeal was subject to dismissal, appellant responded that he had filed an

affidavit of indigence, but the affidavit was filed in the trial court and not pursuant

to Rule 20.1. Accordingly, this previously-filed affidavit does not satisfy the

requirements of Rule 20.1. See TEX. R. APP. P. 20.1(c).

      We dismiss the appeal for want of prosecution. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal). We dismiss all pending motions as moot.

                                   PER CURIAM



Panel consists of Justices Keyes, Brown, and Huddle.




                                           2